Citation Nr: 1449313	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-26 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.   Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for residuals of left leg thrombosis.  

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a respiratory disability, claimed as due to exposure to hydrazine.  

5.  Entitlement to an initial rating in excess of 10 percent for chronic lumbar strain.  

6.  Entitlement to an initial rating in excess of 10 percent for cervical/thoracic strain.  

7.  Entitlement to an initial rating in excess of 10 percent for right knee strain.  

8.  Entitlement to an initial rating in excess of 10 percent for left ankle sprain, residuals of an ankle surgery.  

9.  Entitlement to a compensable rating, prior to January 22, 2013, and in excess of 10 percent thereafter for a ganglion cyst on the right wrist.  


REPRESENTATION

Appellant represented by:	The New Jersey Department of Military and Veterans Affairs.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1990 to September 1991, from December 2003 to June 2004, and from October 2005 to June 2009.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a hearing before a Decision Review Officer of the RO in January 2013.  A transcript of the proceeding is of record.

The record before the Board consists of paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for residuals of left leg thrombosis, a respiratory disability, and a left knee disability are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  Left ear hearing loss disability has not been present at any time during the pendency of the claim.

2.  In a February 1992 rating decision, service connection for a left knee disorder was denied; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.  

3.  The evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  Prior to January 22, 2013, the Veteran's low back strain was manifested by limitation of motion; forward flexion was greater than 60 degrees, the combined range of motion of the lumbar spine was greater than 120 degrees, and muscle spasm or guarding severe enough to result in abnormal gait or spinal contour was not present. 

5.  As of January 22, 2013, the service connected lumbar spine strain has been manifested by muscle spasm or guarding severe enough to result in abnormal gait and limitation of motion of the thoracolumbar spine; forward flexion has not been limited to 30 degrees or less, and ankylosis has not been present.

6.  The Veteran's cervical/thoracic strain has been manifested by limitation of motion of the cervical spine;  forward flexion has not been limited 30 degrees and the combined range of motion has not been limited to 170 degrees or less.  

7.  The Veteran's right knee disability is manifested by pain on motion; flexion has not been limited to less than 45 degrees; extension has been full; and neither locking, instability nor subluxation has been present.  

8.  The Veteran's left ankle sprain is manifested by limitation of motion that more nearly approximates moderate limitation of motion than marked limitation of motion.  

9.  Prior to January 22, 2013, the ganglion cyst on the right wrist was not productive of any significant symptoms or functional impairment.  

10.  As of January 22, 2013, the right wrist disability has been manifested by limitation of motion but no ankylosis; the associated scar is not tender or unstable.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for entitlement to a rating in excess of 10 percent for chronic lumbar strain prior to January 22, 2013, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

4.  The criteria for entitlement to a 20 percent rating, but no more, for chronic lumbar strain as of January 22, 2013, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

5.  The criteria for entitlement to a rating in excess of 10 percent for chronic cervical/thoracic strain have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

6.  The criteria for entitlement to a rating in excess of 10 percent for right knee strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257-5261 (2013).

7.  The criteria for entitlement to a rating in excess of 10 percent for left ankle strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5271 (2013).

8.  The criteria for entitlement to an initial compensable evaluation prior to January 22, 2013, and in excess of 10 percent from that date forward for ganglion cyst on the right wrist have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5215, § 4.118, Diagnostic Code 7819 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

Additionally, with regard to the left knee claim, the Court has held that because the terms "new" and " material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the originating agency provided the appellant with all notice required under the VCAA by letter mailed in November 2009, prior to the initial adjudication of the claims in April 2010.  

The record also reflects that the Veteran has been afforded appropriate VA examinations.  In addition to examining the Veteran the examiner's viewed his pertinent history.  Descriptive evidence was provided sufficient to accurately rate the disorders on appeal under the pertinent Diagnostic Codes.  With regard to the hearing loss examination, the examiner did not provide an opinion as to the etiology of the left ear hearing loss.  Significantly, as explained below, the hearing loss claim is being denied because the Veteran does not have sufficient hearing impairment to qualify as a disability.  Therefore, no opinion concerning the etiology of his hearing loss is required.

The RO has obtained the service treatment records and identified post-service treatment records to the extent possible.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate any of the claims.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the Veteran's claims.

Service Connection for Left Ear Hearing Loss Disability

In July 2009, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for hearing loss in the left ear.  

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The only audiometric data associated with the record during the pertinent time period is the report of a January 2010 VA audiological examination.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
15
5
10

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.

These results do not establish the presence of sufficient hearing impairment to qualify as a disability.  In January 2013, the Veteran reported that he had not had received any treatment for hearing loss since discharge from active duty.  The Veteran has neither provided nor identified any evidence showing that he has sufficient hearing impairment in his left ear to qualify as a disability.  While the Veteran might believe that he has sufficient hearing impairment in his left ear to qualify as a disability, his lay opinion is clearly of less probative value than the test results set forth above.  Accordingly, this claim must be denied.

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

In September 1991, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for a left knee disorder.  This claim was denied in a February 1992 rating decision.  The Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

The evidence of record at the time of the February 1992 rating decision consisted of the service treatment records.  The RO observed that the Veteran had been treated for left knee tendonitis in September 1990, and he complained of bilateral knee pain in 1991 but a chronic knee disorder was not diagnosed.  The RO denied the claim based on the finding that the tendonitis and knee pain present during active duty were shown to be acute and transitory with no chronic knee disorder shown.  

In January 2010, the Veteran underwent a VA examination which resulted in a pertinent diagnosis of bilateral knee strain.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.

Disability Ratings

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Rating Criteria for the Spine

Cervical and lumbar strain are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Rating in Excess of 10 Percent for Chronic Lumbar Strain

The Board finds that, prior to January 22, 2013, a rating in excess of 10 percent is not warranted for the service-connected lumbar strain because the evidence fails to show for this period that forward flexion was limited to 60 degrees or less, the combined range of motion of the lumbar spine was less than 170 degrees, ankylosis was present, or the presence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.   

On VA examination of the lumbar spine in January 2010, the Veteran reported constant, moderate pain.  He denied radiation into the lower extremities.  He had a mildly antalgic gait.  He reported difficulty with sitting more than 15 minutes, standing more than 10 minutes, walking more than 15 minutes, bending and lifting more than 50 pounds.  Range of motion of the lumbar spine was forward flexion from 0 to 90 degrees, lateral flexion 0 to 30 degrees bilaterally, rotation 0 to 30 degrees bilaterally and extension from 0 to 30 degrees.  Pain was present in the last 10 degrees of all of these measurements.  This results in a combined range of motion of the lumbar spine of 180 when pain is considered.  With repetitive use, the range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  There was no additional loss of function.  The Veteran denied any flares of pain.  There were minimal spasms and minimal tenderness but no weakness.  Neurologic examination was normal.  The Veteran denied any incapacitating episodes.  The diagnosis was lumbar strain which was mildly active at the time of the examination.

A December 2012 VA clinical record notes that the range of motion was decreased in the lumbar spine with some pain.  The extent of limitation was not quantified.  

The above evidence shows that the criteria for an evaluation in excess of 10 percent were not met even when pain on use is considered.  

At the time of a January 22, 2013 VA examination of the lumbar spine, a diagnosis of lumbar strain with range of motion abnormality was made.  The Veteran reported flare-ups due to the lumbar spine condition, which occurred once weekly whereby the Veteran reported he was incapacitated and at bed rest lasting approximately 1 to 2 days in duration.  Range of motion testing revealed the following:  forward flexion 0 to 90 degrees, lateral flexion right and left 0 to 20 degrees, rotation right and left 0 to 30 degrees, and extension 0 to 20 degrees.  There was evidence of mild or minimal pain in the lumbar spine with wincing of facial expression with lumbar flexion 80 degrees to 90 degrees, lateral flexion right and left 10 degrees to 20 degrees, rotation right and left 20 degrees to 30 degrees, and lumbar extension 10 degrees to 20 degrees with mild or minimal pain in the lumbar spine with wincing of facial pressure.  This results in a combined pain free range of motion of the lumbar spine of 150 degrees.  Repetitive testing did not elicit additional pain, fatigue, weakness, or lack of endurance.  Range of motion of lumbar spine remained unchanged after repetitive testing.  With regard to functional loss or additional limitation of range of motion, excursion, strength, speed, coordination, and endurance were all normal for the lumbar spine.  In regard to functional loss or functional impairment, the Veteran reported he had difficulty sitting for more than 40 minutes, standing for more than 1 hour, walking more than 1/2 hour, bending and lifting more than 30 pounds due to low back pain as it relates to his activities of daily living and his occupation as a rehab assistant.  There was less movement than normal.  No excess fatigability or incoordination was found.  There was evidence of mild pain with range of motion as noted above with minimal swelling from L1 to L5 on palpation but no deformity, no atrophy of disuse, no instability of station.  The Veteran had a mildly antalgic gait.  There was evidence of mild pain, mild muscle spasm, mild tenderness, and mild guarding of the lumbar spine resulting in abnormal gait but no abnormal spinal contour.  Muscle strength testing was normal.  Normal motor function was present at 5/5 bilaterally.  There was no evidence of muscle atrophy.  Sensory examination was normal.  The examiner noted the Veteran had suggestive complaints of radiculopathy which the Veteran described as severe, constant burning pain, numbness and tingling, weakness and fatigue radiating to his left leg which started at the inception of his low back condition.  Significantly, the examiner found there was no evidence of radiculopathy at the time of examination.  There was no nerve root involvement at the time of examination.  No neurologic abnormalities were noted which were related to the lumbar spine evaluation.  The examiner determined that there was no evidence of intervertebral disc syndrome.  The examiner wrote the Veteran did have incapacitating episodes during his flare-ups, which occurred once weekly whereby he was incapacitated and at bed rest lasting 1 to 2 days in duration. 

The Board finds that the impairment found on the January 2013 VA examination meets the criteria for a 20 percent evaluation but no more under the pertinent Diagnostic Code.  The examination report reveals that the Veteran had guarding or muscle spasm severe enough to result in an abnormal gait which is listed as one of the criteria for a 20 percent evaluation.  The range of motion demonstrated at this time does not warrant a rating in excess of 10 percent even when pain on use or during flares is considered.  There is no evidence of abnormal spinal contour.  The report of the December 2013 VA examination did not document sufficient restriction in the range of motion of the lumbar spine to warrant a rating in excess of 20 percent.  The Veteran was able to flex his thoracolumbar spine to more than 30 degrees.  There is no evidence of ankylosis documented at any time.  

The Board finds that an increased rating is not warranted for the lumbar spine strain at any time when it is evaluated under the criteria for intervertebral disc disease.  The evidence of record demonstrates that the Veteran does not have intervertebral disc disease.  To the extent that the Veteran has alleged that he had incapacitating episodes of pain in his spine which resulted in having to be in bed, without any indication that the bed rest was prescribed by a physician, these allegations do not change the outcome of this decision.  A compensable evaluation under the criteria for rating intervertebral disc disease requires that the bed rest be prescribed by a physician.  

The medical evidence does not document that the service-connected lumbar strain is manifested by any separate neurological impairment.  While the Veteran has alleged that he had radicular symptoms, the examiner who conducted the January 2013 VA examination specifically determined that they were not present at the time of the examination.  The Veteran is competent to report on symptomology he experiences such as pain.  However, the Veteran is not competent to attribute that symptomology to being caused by radiculopathy as this is not a simple medical determination.  The Veteran's allegations of having radicular symptoms are insufficient, without medical documentation, to be able to assign a separate evaluation for the radiculopathy at any time during the appeal period.  The Board places greater probative weight on the conclusion of the examiner who conducted the January 2013 VA examination that the Veteran did not have radicular symptoms. 

Rating in Excess of 10 Percent for Cervical/Thoracic Strain

The Board finds that a rating in excess of 10 percent is not warranted for the cervical/thoracic strain at any time during the appeal period.  The evidence of record demonstrates that, during the entire appeal period, the Veteran was able to flex the cervical spine to 35 degrees, and had a combined range of motion of the cervical spine of 190 degrees.  These conclusions are based on the Veteran's pain free range of motion.  This range of motion did not change after repetitive testing.  There is no evidence of separate neurological impairment as a result of the cervical spine disability.  This symptomology warrants, at most, a 10 percent disability evaluation under Diagnostic Code 5237.  

At a January 2010 VA examination, the Veteran had no genitourinary complaints as they related to his spine.  He reported moderate, constant pain in the spine.  He denied pain radiation into the upper extremities.  The Veteran was not employed.  He reported difficulty with sitting more than 15 minutes, standing more than 10 minutes, walking more than 15 minutes, bending and lifting more than 50 pounds.  Forward flexion and extension of the cervical spine were 0 to 60 degrees.  With repetitive use, the range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  There was no additional loss of function.  The Veteran denied any flares of pain.  There was evidence of pain at 50-60 degrees of flexion with minimal spasms and tenderness but no weakness.  Neurologic examination was normal.  The Veteran denied any incapacitating episodes.  The diagnosis was dorsal spine strain which was mildly active at the time of the examination.  

At the time of a January 2013 VA examination of the cervical spine, a diagnosis of cervical strain with range of motion abnormality was made.  The Veteran reported flare-ups of his cervical spine condition, which occurred once weekly whereby he was reportedly incapacitated and at bed rest lasting approximately 1 to 2 days in duration in a 12-month period.  The range of motion of the cervical spine was forward flexion 0 to 45 degrees, lateral flexion right and left 0 to 20 degrees, rotation right and left 0 to 60 degrees, and cervical extension 0 to 45 degrees.  There was evidence of mild to moderate pain of the cervical spine with forward flexion 35 degrees to 45 degrees, lateral flexion right and left 10 degrees to 20 degrees, rotation right and left 50 degrees to 60 degrees, and cervical extension 35 degrees to 45 degrees.  The combined range of motion of the cervical spine when considering pain on use was 190 degrees.  There was mild to moderate pain of the cervical spine with wincing of facial expression during range of motion testing.  The range of motion of the cervical spine did not change after repetitive testing nor did it elicit additional pain, fatigue, weakness, or lack of endurance.  In regard to functional loss or additional limitation of range of motion, excursion, strength, speed, coordination, and endurance were all normal for the cervical spine.  There was no additional limitation of range of motion of the cervical spine following repetitive use testing.  In regard to functional loss or functional impairment, the Veteran reported difficulty in constant activities of the cervical spine, difficulty in driving a vehicle, difficulty using a computer due to cervical pain as it relates to his activities of daily living and his occupation as a rehab assistant.  There was less movement than normal.  There was no evidence of more movement than normal.  There were no weakened movement, no excess fatigability and no incoordination.  There was evidence of mild to moderate pain with the range of motion with mild swelling from C1 to C5 but no deformity or atrophy of disuse and no instability of station.  The Veteran had mild-to-moderate pain, mild muscle spasms, mild tenderness, and mild guarding of the cervical spine which did not resulting in abnormal gait and no abnormal spinal contour of the cervical spine was present.  Muscle strength testing was normal at 5/5 and motor function was normal at 5/5 without evidence of muscle atrophy.  Sensory examination was normal.  The Veteran reported symptoms of radiculopathy which he stated were moderate to severe, intermittent burning pain, numbness and tingling, weakness and fatigue radiating to his left arm, which started at the inception of his cervical spine condition.  The examiner found that there was no evidence of radiculopathy at the time of examination.  The examiner determined that there were no neurologic abnormalities noted as it relates to the cervical spine evaluation.  There was no evidence of intervertebral disc syndrome.  The Veteran reported incapacitating episodes during his flare-ups, which occur once weekly in a 12-month period whereby he is at bed rest, incapacitated, lasting approximately 1 to 2 days in duration.  In regard to remaining effective function of extremities, balance and propulsion and grasping and manipulation were all normal as it relates to the cervical spine evaluation. 

In May 2013, the Veteran reported severe pain in the mid thorax, neck radiating into the left arm with numbness and chronic low back pain radiating into the right leg.  There was no bowel or bladder incontinence.  

The Board finds the above symptomology does not warrant a rating in excess of 10 percent.  Range of motion testing did not show limitation of the cervical spine to 30 degrees or less or combined range of motion of the cervical spine to 170 degrees or less.  The ranges of motion utilized by the Board to determine if an increased rating is warranted is based on pain-free range of motion and takes into account pain on use and during flares.  There is no evidence of ankylosis of the cervical spine.

While the Veteran has reported radicular symptoms, the examiner who conducted the January  2013 VA examination determined that there was no evidence of actual radiculopathy at the time of the examination.  While the Veteran is competent to report on symptomology he experiences such as radiating pain, he is not competent to provide an etiology for the pain as this is a complex medical question.  The Board places greater probative weight on the determination by the examiner who conducted the January 2013 VA examination that the Veteran did not have radiculopathy as a result of his service-connected cervical spine condition.  The Board finds that a separate rating based on objective neurologic abnormalities of the cervical spine is not warranted.  

With regard to the incapacitating episodes, the Board notes that the Veteran has reported he experiences these frequently.  The examiner who conducted the January 2013 VA examination opined that the Veteran did not have intervertebral disc disease.  Significantly, there is no evidence of record documenting that the Veteran has been prescribed bed rest by a physician and treatment from a physician to treat his cervical spine disability.  This is required to satisfy the regulatory definition of incapacitating episodes.  An increased rating is not warranted based on the allegations of the presence of incapacitating episodes.  


Rating in Excess of 10 percent for Right Knee Strain

Under Diagnostic Code 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of this joint, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.

Diagnostic Code 5258 provides a 20 percent evaluation when there is dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint. 

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  A noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees and a 20 percent rating is warranted when it is limited to 30 degrees.  A 30 percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.

In VAOPGCPREC 9-04, VA General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  

Normal range of motion of the knee for VA purposes is zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The Board finds that a rating in excess of 10 percent is not warranted at any time for the right knee strain.  The evidence of record demonstrates that, during the entire appeal period, the Veteran was able to flex and extend his knee from 0 to 130 degrees without pain and the knee was stable.  

At the time of a January 2010 VA knee examination, the Veteran reported mild intermittent pain in the knees which occurred two to three times per day with a duration of one to two hours.  He had a mildly antalgic gait.  He denied use of ambulatory devices.  The Veteran reported difficulties with prolonged sitting, standing and walking more than a half hour as well as difficulty using steps.  The range of motion of the right knee was flexion/extension from 0 to 140 degrees with pain present from 130 to 140 degrees.  Repetitive testing was not productive of additional limitation of motion due to pain, fatigue, weakness or lack of endurance.  There was no additional loss of function of the knees.  The Veteran denied any flares of pain in his knee.  No instability was present.  Mild crepitus was present.  No dislocation or subluxation was present.  The diagnosis was bilateral knee strain.  

On a January 2013 VA examination of the knees, a pertinent diagnosis of knee strain was made.  The Veteran reported flares of pain in his knees which occurred once weekly in a 12-month period whereby the Veteran was incapacitated and at bed rest lasting approximately 1 to 2 days in duration.  The range of motion of the right knee was determined to be from 0 to 140 degrees.  There was evidence of mild pain with wincing of facial expression of right knee with motion from 130 degrees to 140 degrees.  Repetitive use testing was not productive of additional pain, fatigue, weakness, or lack of endurance.  The range of motion of both knees remained unchanged after repetitive testing.  In regard to functional loss or additional limitation of range of motion, the Veteran's excursion, strength, speed, coordination, and endurance were all normal for both knees.  In regard to functional loss or functional impairment, the Veteran reported he had difficulty on standing for more than 1 hour, walking more than 1/2 hour, walking up and down steps, and climbing as well as squatting due to bilateral knee pain as it relates to his activities of daily living and his occupation as a rehab assistant.  There was less movement than normal for the left knee.  There was no evidence of more movement than normal.  There was no weakened movement, excess fatigability, or incoordination.  There was evidence of mild pain in the right knee with range of motion as noted above with minimal swelling for both knees.  There was no evidence of deformity, atrophy of disuse, or instability of station.  The Veteran presented with a mildly antalgic gait.  There was no functional impairment in regard to sitting as it relates to his knee condition.  There was mild tenderness along the medial, lateral and anterior aspects of both knees.  Muscle strength testing was normal at 5/5 and joint instability tests were all negative.  There was no evidence of patellar subluxation or dislocation.  The Veteran had a shorter right leg, lacking approximately 1/4 inch for which he was wearing a shoe lift for the right lower extremity which has been helpful for his right leg length discrepancy.  The residual symptoms of mild to moderate, constant pain of his right knee and stiffness and weakness of both knees were noted.  There were no complaints of meniscal dislocation, joint locking, or joint effusion at the time of the examination.  In regard to remaining effective function of extremities, the Veteran's balance and propulsion were both normal as it relates to his bilateral knee evaluation. 

The Board finds the above evidence demonstrates that, even when pain on use and during flares is taken into account, the Veteran is able to flex and extend his knee from 0 degrees to 130 degrees.  This level of pain free motion does not warrant more than a 10 percent rating for limitation of flexion or a compensable rating for limitation of extension.  There is no evidence of subluxation or lateral instability so a separate compensable rating is not warranted under Diagnostic Code 5257.  There is no evidence of problems with the semilunar cartilage either by locking or removal so ratings under Diagnostic Code 5258 and 5259 are not warranted.  There is no evidence of the presence of ankylosis of the knee so an increased rating is not warranted under Diagnostic Code 5256.  There is no evidence of impairment of the tibia and fibula so an increased rating is not warranted under Diagnostic Code 5262.  

Rating in Excess of 10 Percent for Left Ankle Sprain, Residuals of Ankle Surgery

The Veteran's left ankle disability has been rated as 10 percent disabling under Diagnostic Code 5271, which provides that limitation of motion of an ankle warrants a 10 percent rating if it is moderate or a 20 percent rating if it is marked.

Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The terms "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6. 

The Board finds an increased rating is not warranted at any time for the service-connected left ankle disorder as the evidence of record demonstrates that the limitation of motion more nearly approximates moderate limitation of motion than marked limitation of motion even when pain on use and during flares is taken into account.  

At the January 2010 VA examination of the left ankle, the Veteran reported mild, constant pain.  He had a mildly antalgic gait.  He did not use any device to aid in ambulation.  He reported difficulty with prolonged walking and standing.  Range of motion of the left ankle was dorsiflexion from 0 to 20 degrees, plantar flexion from 0 to 40 degrees, inversion from 0 to 20 degrees, and eversion from 0 to 30 degrees.  There was evidence of painful motion in the last ten degrees of all these measurements.  Repetitive use testing was not productive of any additional pain, fatigue, weakness, or lack of endurance.  The range of motion of the ankle remained unchanged after repetitive testing.  The Veteran denied flare-ups of his left ankle disability.  There was evidence of mild weakness and mild stiffness but there was no deformity, instability, giving way, locking, effusion or subluxation.  Tenderness was present as well as mild swelling.  The diagnosis was left ankle sprain, status post residuals of ankle surgery which was mildly active at the time of the examination.  

On a January 2013 VA examination of the ankle, a diagnosis of left ankle sprain was made.  The Veteran reported flare-ups due to his left ankle condition, which occurred once weekly whereby the Veteran was at bed rest and incapacitated lasting approximately 1 to 2 days in duration in a 12-month period.  The range of motion of the left ankle was dorsiflexion 0 to 20 degrees, plantar flexion 0 to 45 degrees, inversion 0 to 30 degrees, and eversion 0 to 40 degrees.  There was evidence of mild or minimal pain of the left ankle with wincing of facial expression with dorsiflexion 10 to 20 degrees, plantar flexion 35 degrees to 45 degrees, inversion 20 degrees to 30 degrees, and eversion 30 degrees to 40 degrees.  After repetitive use testing the range of motion did not change and it did not elicit additional pain, fatigue, weakness, or lack of endurance.  In regard to functional loss or additional limitation of range of motion, excursion, strength, speed, coordination, and endurance were all normal for the left ankle.  In regard to functional loss or functional impairment, the Veteran reported difficulty with standing for more than 1 hour, walking more than 1/2 hour, walking up and down steps, and climbing due to left ankle pain as it relates to his activities of daily living and his occupation as a rehab assistant.  There was no weakened movement, excess fatigability or incoordination.  There was evidence of mild pain with the range of motion but no swelling, deformity, atrophy of disuse, or instability of station.  The Veteran presented with a mildly antalgic gait.  Muscle strength testing was normal at 5/5 and joint stability tests all were negative.  There was no evidence of ankylosis.  He denied use of canes, crutches, walker, braces, or wheelchair.  In regard to remaining effective function of extremities, the Veteran's balance and propulsion were both normal as it related to the Veteran's left ankle evaluation. 

The Board finds that the above evidence demonstrates the pain free range of motion for dorsiflexion of the left ankle was 0 to 10 degrees both times it was evaluated.  The normal range of motion for dorsiflexion of the ankle is 0-20 degrees.  The Board finds that the ability to move the left ankle pain free through half of the normal range of motion more nearly approximates a moderate limitation of motion versus a marked limitation of motion.  The Board believes that marked limitation of motion equates to a loss of more than half the range of motion of the ankle when taking pain into account.  

The evidence also demonstrates that the greatest level of impairment in the pain free range of motion for plantar flexion of the left ankle is from 0-35 degrees.  Again, the Board believes that a restriction in the range of motion for plantar flexion which is less than half is required to be productive of marked limitation of motion.  In this case, the Veteran has a pain free range of motion for plantar flexion which is almost 3/4 of normal.  The Board finds this symptomology equates, at most, to moderate limitation of motion of plantar flexion.  

The Board finds that, when viewed together, the restriction in the pain free range of motion of the left ankle for dorsiflexion (50% of the normal range of motion) and plantar flexion (approximately 75% of the normal range of motion) more nearly approximates moderate limitation of motion of the ankle.  

The Board's determination that the left ankle strain more nearly approximates a moderate limitation of motion of the ankle is supported by the examiner who conducted the January 2010 VA examination.  This examiner characterized the symptoms associated with the service-connected left ankle disability as being "mildly" active.  This suggests to the Board that the overall impairment is much closer to moderate limitation of motion as opposed to marked limitation of motion.  


Ratings for the Ganglion Cyst on the Right Wrist.

The Veteran's ganglion cyst at the dorsal aspect of the right wrist is currently rated under Diagnostic Codes 7819-5215.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional Diagnostic Code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2012).  Here, the use of Diagnostic Codes 7819-5215 reflects that the Veteran's right wrist disability is rated as a benign skin neoplasm under Diagnostic Code 7819 and that the rating assigned is based on limitation of motion of the wrist under Diagnostic Code 5215. 

Under Diagnostic Code 7819, a benign skin neoplasm is rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, scars under Diagnostic Codes 7801-7805, or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819.  In the current case, the disability being evaluated is on the right wrist so Diagnostic Code 7800 cannot be applied as this pertains to scars of the head, face and neck.  

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Such scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  

Diagnostic Code 7802 rates scars other than the head, face, or neck that are superficial and do not cause limitation of motion and provides for a maximum 10 percent rating.  

Diagnostic Code 7804, rates scars which are unstable or painful.  One or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.    

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  

Under Diagnostic Code 5215, a 10 percent rating is warranted for the major extremity (the Veteran is right handed) if palmar flexion is limited in line with the forearm or if dorsiflexion is less than 15 degrees.  This is the maximum schedular rating for limitation of wrist motion available under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  A higher rating under Diagnostic Code 5214 requires ankylosis.

The Board finds that an increased rating is not warranted at any time for the service-connected right wrist disability.  Prior to the VA examination on January 22, 2013, there is no medical evidence which documents any symptomology for the right wrist.  Additionally, the Veteran denied symptomology associated with his wrist.  At the time of a January 2010 VA examination, it was written that the Veteran did not have any orthopedic complaints or impairments with regard to the right wrist.  The Veteran declined and refused an orthopedic examination of his right wrist.  This symptomology does not warrant a compensable evaluation under the Diagnostic Codes pertaining to evaluation of scars nor does it warrant a compensable rating under Diagnostic Code 5215 based on limitation of motion of the wrist.  

The Board finds that a rating in excess of 10 percent is not warranted for the service-connected right wrist disability from January 22, 2013, to the present as the evidence of record demonstrates that the service-connected disability is manifested by a superficial, nontender scar and the disability is not productive of ankylosis of the wrist.  

A 10 percent rating is the schedular maximum which can be assigned under Diagnostic Code 5215 so an increased rating cannot be assigned under this Diagnostic Code.  In order to warrant a rating in excess of 10 percent based on functional impairment of the wrist, ankylosis must be present.  This not the case currently.  Additionally, in order to warrant a separate compensable evaluation for the right wrist scar, there must be evidence of a scar which is unstable or painful under Diagnostic Code 7804.  This evidence is also lacking.  

On the VA examination of the wrist on January 22, 2013, a diagnosis of status post ganglion cyst removal of the right wrist was made.  The Veteran is right-hand dominant.  He denied any flare-ups of his right wrist condition.  The range of motion of the right wrist was dorsiflexion 0 to 70 degrees, palmar flexion 0 to 80 degrees, radial deviation 0 to 20 degrees, and ulnar deviation 0 to 45 degrees.  There was evidence of mild pain in the right wrist with dorsiflexion 60 degrees to 70 degrees and radial deviation 10 degrees to 20 degrees with mild or minimal pain in the right wrist with wincing of facial expression.  There was no change in the range of motion after repetitive testing nor did this elicit additional pain, fatigue, weakness, or lack of endurance.  In regard to functional loss or additional limitation of range of motion, excursion, strength, speed, coordination, and endurance were all normal for the right wrist.  In regard to functional loss, the Veteran reported difficulty in pulling and lifting more than 30 pounds due to right wrist pain as it relates to his activities of daily living and his occupation as a rehab assistant.  There was normal range of motion of the right wrist.  There was no evidence of less movement than normal or more movement than normal.  There was no weakened movement, excess fatigability, or incoordination.  There was evidence of mild pain with range of motion as noted above, but no swelling, deformity, or atrophy of disuse.  There was mild tenderness on palpation along the dorsal aspect of the left wrist.  Muscle strength testing was normal at 5/5 and there was no evidence of ankylosis.  The Veteran had a surgical procedure to remove a ganglion cyst of his right wrist.  The residual symptoms and signs were that of mild to moderate intermittent pain of the wrist, which occurred 2 to 3 times weekly with a duration of 5 minutes.  The Veteran did have a scar in the dorsal aspect of his right wrist, which measured 1.5 cm in length and 1 mm in width.  The scar was faint and asymptomatic.  The Veteran declined further scar examination.  In regard to remaining effective function of extremities, the Veteran's grasping and manipulation were both normal as it relates to his right wrist evaluation. 

An unstable scar is defined as one where there is frequent loss of covering of the skin over the scar.  This symptomology is not documented.  The scar was described as faint.  No health care professional has characterized the scar as unstable nor has the pertinent symptomology been described.  Additionally, there is no evidence of the presence of a painful scar.  It was described as asymptomatic the only time it was evaluated during the appeal period.  In the absence of ankylosis of the wrist or a painful or unstable scar, increased or separate compensable evaluations are not warranted.  

Extra-schedular consideration

The Board also has considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the demonstrated manifestations of the disabilities are contemplated by the schedular criteria.  In addition, the rating schedule authorizes higher ratings for greater impairment.  In sum, there is no indication that the average industrial impairment from the disabilities individually or in combination would be in excess of that contemplated by the schedular criteria.

Benefit of the doubt

In reaching the unfavorable determinations discussed above, the Board has considered the benefit-of-the doubt doctrine but determined that it is not applicable to these determinations because the preponderance of the evidence is against the claims.


ORDER

Service connection for left ear hearing loss disability is denied.

New and material evidence having been received, reopening of the claim of entitlement to service connection for a left knee disability is granted.

The Board having determined that the Veteran's lumbar strain warrants a 10 percent rating prior to January 22, 2013, and a 20 percent rating thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for right knee strain is denied.

Entitlement to an initial rating in excess of 10 percent for left ankle sprain, residuals of ankle surgery is denied.

Entitlement to a compensable evaluation prior to January 22, 2013, and in excess of 10 percent thereafter for ganglion cyst on the right wrist is denied.




REMAND

The Veteran's reopened claim of entitlement to service connection for a left knee disability requires additional development.  A VA examination was conducted in January 2013 which resulted in a pertinent diagnosis of left knee strain, status post residuals of left knee surgery.  It was noted that the Veteran underwent surgery for a meniscal tear.  Significantly, the examiner did not provide an opinion as to whether the currently existing left knee disorder is etiologically linked to the Veteran's active service.  The Board finds the Veteran should be afforded a VA examination to determine the etiology of all left knee disorders present during the period of the claim.  

The Veteran is claiming entitlement to service connection for residuals of exposure to hydrazine.  In his May 2010 notice of disagreement, he wrote that he had had lung and respiratory problems including shortness of breath since his active service.  He is claiming that this symptomology was caused by the exposure to hydrazine.  The evidence of record shows that in July 2009, the Veteran was exposed to the substance.  The post-service medical evidence also documents references to respiratory problems including asthma and reactive airway disease.  The Veteran has not been provided with a VA examination to determine if the symptomology he currently experiences is etiologically linked to the documented in-service exposure to hydrazine.  A VA examination is required is required to obtain this evidence.  

The Veteran is claiming entitlement to service connection for residuals of a thrombosis of the left leg.  The evidence of record demonstrates that the Veteran was treated in 2005 for a left leg thrombosis which was caused by left ankle surgery during active duty.  The Veteran testified at the RO hearing in January 2013 that he still experienced pain and swelling in the left calf and knee.  The Veteran has not been provided with a VA examination to determine if the current left lower extremity symptomology is etiologically linked to the in-service treatment for the thrombosis.  A VA examination is required to obtain this evidence.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any residuals of left leg thrombosis present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and a review of the Veteran's pertinent history, the examiner should identify any residuals of the in-service thrombosis that have been present during the period of the claim.

The rationale for any opinions expressed must also be provided.  

3.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all left knee disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and a review of the Veteran's pertinent history, the examiner should state an opinion with respect to each left knee disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

4.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any respiratory disorders that have been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and a review of the Veteran's pertinent history, the examiner should state an opinion with respect to each respiratory disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service to include exposure to hydrazine.  The examiner should be informed that the Veteran was exposed to hydrazine during active duty.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

5.  If the Veteran fails to report for any scheduled examinations, documentation showing that he was properly notified of the examination or examinations should be associated with the record.

6.  The RO or the AMC should also undertake any other development it determines to be warranted.

7.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


